



 

Exhibit 10.6.9




AMENDMENT NO. 6 TO AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED WAIVER NO.
2




AMENDMENT NO. 6 AND LIMITED WAIVER NO. 2 TO THE AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of February 9, 2016 (this “Amendment”) among GENERAL CABLE
INDUSTRIES, INC., a Delaware corporation (the “U.S. Borrower”), GENERAL CABLE
COMPANY LTD., a company organized under the laws of Nova Scotia (the “Canadian
Borrower”), SILEC CABLE SAS, a French société par actions simplifiée (the
“French Borrower”), NORDDEUTSCHE SEEKABELWERKE GMBH, a limited liability company
(Gesellschaft mit beschränkter Haftung) existing under the laws of Germany (the
“German Borrower”), GRUPO GENERAL CABLE SISTEMAS, S.L., a public limited
liability company (formerly Grupo General Cable Sistemas, S.A., in process of
conversion) organized under the laws of Spain (the “Spanish Borrower”), GENERAL
CABLE CORPORATION, a Delaware corporation (“Holdings”), the other Loan Parties
party hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent. Each capitalized term used herein and not defined herein
shall have the meaning ascribed thereto in the Credit Agreement referred to
below.


WITNESSETH
WHEREAS, the Borrowers, the Lenders, the Administrative Agent and certain other
Persons are parties to that certain Amended and Restated Credit Agreement, dated
as of September 6, 2013 (as amended by that certain Amendment No. 1 to Amended
and Restated Credit Agreement, dated as of October 23, 2013 and that certain
Amendment No. 2 to Amended and Restated Credit Agreement, dated as of May 20,
2014, that certain Amendment No. 3 to Amended and Restated Credit Agreement and
Limited Waiver No. 1, dated as of September 23, 2014, that certain Amendment No.
4 to Amended and Restated Credit Agreement, dated as of October 28, 2014, and
that certain Amendment No. 5 to Amended and Restated Credit Agreement, dated as
of March 9, 2015, and as the same may be further amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”); and
WHEREAS, Holdings has disclosed in its Form 10-Q for the quarter ended October
2, 2015, that it has been reviewing, with the assistance of external counsel,
its use and payment of agents in connection with its Thailand and India
operations and certain transactions in its Egypt and China businesses, which may
have implications under the Foreign Corrupt Practices Act and under the laws of
other jurisdictions;
WHEREAS, the Borrowers have requested that (a) the Administrative Agent and the
Lenders agree to amend the Credit Agreement to provide for certain amendments
and (b) the Required Lenders waive certain Defaults or Events of Default that
may currently exist under clauses (c), (d) and (e) of Article VII of the Credit
Agreement to the extent, and solely to the extent, such Defaults or Events of
Default are due to (I) the representation and warranty in Section 3.23(a) of the
Credit Agreement proving to have been materially incorrect as of any date such
representation and warranty was made or deemed made solely as a result of the
Disclosed Other FCPA Matters (as defined in Section 1 below), or (II) the
failure of the Borrowers to observe or comply with the covenants in Section
6.14(c) of the Credit Agreement solely to the extent such failure is the direct
result of the Disclosed Other FCPA Matters (the Defaults and Events of Default
described in clauses (I) and (II), to the extent existing on or prior to, but
not after, the date hereof, “Specified Defaults”);
NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and without waiving

1044497.02C-CHISR02A - MSW

--------------------------------------------------------------------------------





 

(except to the extent set forth herein) any existing or future rights or
remedies which the Administrative Agent, the European Administrative Agent and
the Lenders may have against the Borrowers or the other Loan Parties, the
Administrative Agent and the Lenders party hereto are willing to agree to so
amend and waive certain provisions of the Credit Agreement on the terms and
subject to the conditions expressly set forth herein.
1.Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Borrowers, the Lenders
party hereto and the Administrative Agent each agree that:


(a)Section 1.01 of the Credit Agreement shall be and hereby is amended as of the
date hereof by inserting the following definitions in proper alphabetical order:


““Disclosed Other FCPA Matters” means the actions, proceedings and other matters
relating to payments and gifts made, offered, contemplated or promised by
certain employees in one or more of Thailand, India, China and Egypt, directly
and indirectly, and at various times, to employees of public utility companies
and/or officials of state owned entities occurring prior to the Sixth Amendment
Effective Date, as more fully disclosed in Part II of Schedule 3.23(a).”


““Sixth Amendment Effective Date” means February 9, 2016.”


(b)The definition of “Disclosed Angolan FCPA Matters” is hereby amended as of
the date hereof by inserting the words “Part I of” before the words “Schedule
3.23(a)” appearing therein.


(c)Section 3.23(a) of the Credit Agreement shall be and hereby is amended and
restated in its entirety as follows:


“(a)    Each Loan Party and its Affiliates have instituted and maintained
policies and procedures designed to promote and achieve compliance with
Anti-Corruption Laws and their respective directors and officers, and, to the
best of its knowledge, except with respect to the Disclosed Angolan FCPA Matters
and the Disclosed Other FCPA Matters, its employees and agents have conducted
their business in compliance with such laws.”


(d)Schedule 3.23(a) is hereby amended by and restated in its entirety as set
forth on Exhibit A hereto.


2.Waiver. Subject to the satisfaction of the conditions precedent set forth in
Section 3 below, the Lenders party hereto hereby waive any Specified Default and
any right, power or remedy under the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection with the
Credit Agreement to the extent such right, power or remedy is based solely and
directly upon the occurrence of a Specified Default.


3.Conditions to Effectiveness. The amendment to the Credit Agreement set forth
in Section 1 and the waiver set forth in Section 2 shall become effective as of
the date hereof upon:



2

--------------------------------------------------------------------------------





 

(a)the Administrative Agent’s receipt of counterparts of this Amendment executed
by each Borrower, each other Loan Party, the Administrative Agent, and the
Required Lenders;


(b)the Borrowers shall have delivered all customary agreements, certificates and
other customary documents reasonably requested by the Administrative Agent in
connection with this Amendment and the matters contemplated hereby;


(c)the Administrative Agent shall have received a certificate signed by a duly
authorized officer of each Borrower to the effect that, before and after giving
effect to this Amendment on the date hereof: (i) the representations and
warranties contained in Article III of the Credit Agreement and each of the
other Loan Documents are true and correct in all material respects on and as of
the date of such certificate as though made on and as of each such date (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date), and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects (in each case excluding any
inaccuracy constituting, or resulting directly from, a Specified Default); and
(ii) no Default or Event of Default has occurred and is continuing or would
result after giving effect to this Amendment; and


(d)the Borrowers shall have paid to each Agent such fees or other amounts as may
be then payable pursuant to any Loan Document.


4.Representations and Warranties of the Borrowers. Each Borrower represents and
warrants to each Lender and the Administrative Agent as of the date hereof:


(a)Each Borrower has the legal power and authority to execute and deliver this
Amendment and the officers of each Borrower executing this Amendment have been
duly authorized to execute and deliver the same and bind such Borrower with
respect to the provisions hereof.


(b)This Amendment has been duly executed and delivered by each Loan Party that
is a party hereto.


(c)This Amendment and the Credit Agreement as modified hereby (the “Amended
Agreement”) each constitutes the legal, valid and binding obligations of each
Borrower and each other Loan Party, enforceable against it in accordance with
their terms (except as enforceability may be limited by bankruptcy, insolvency,
reorganization, examinership, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).


(d)The execution and delivery by each Loan Party of this Amendment, the
performance by each Loan Party of its obligations under the Amended Agreement
and under the other Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Amended Agreement and the
other Loan Documents: (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except for filings necessary to perfect Liens created pursuant to the Loan
Documents, (ii) will not violate any material Requirement of Law applicable to
any Loan Party or any of its Subsidiaries, (iii) will not violate or result in a
default under any material indenture, agreement or other instrument binding upon
any Loan Party or any of its Subsidiaries or the assets of any Loan Party or any
of its Subsidiaries, or give rise to a right thereunder to require any

3

--------------------------------------------------------------------------------





 

payment to be made by any Loan Party or any of its Subsidiaries, (iv) will not
contravene the terms of any certificates of incorporation, by-laws or other
organizational or governing documents of any Loan Party, and (v) will not result
in the creation or imposition of any Lien on any asset of any Loan Party or any
of its Subsidiaries, except Liens created pursuant to the Loan Documents and
Permitted Liens.


(e)Each Borrower and each other Loan Party hereby reaffirms all covenants,
representations and warranties made by it in the Credit Agreement and the other
Loan Documents and agrees and confirms that, after giving effect to this
Amendment, all such representations and warranties are true and correct in all
material respects as of the date of this Amendment (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date), and that any representation or warranty which
is subject to any materiality qualifier is true and correct in all respects.


(f)Each Borrower has caused to be conducted a thorough review of the terms of
this Amendment, the Credit Agreement and the other Loan Documents and each
Borrower’s and its Subsidiaries’ operations since the Effective Date and, as of
the date hereof and after giving effect to this Amendment, no Default or Event
of Default has occurred and is continuing.


5.Reference to and Effect on the Credit Agreement.


(a)On and after the effective date hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Credit Agreement as modified by
Section 1 above.


(b)Except as specifically waived or modified above, the Credit Agreement and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.


(c)The execution, delivery and effectiveness of this Amendment shall not, unless
and except as expressly provided herein, operate as a waiver of any right, power
or remedy of the Administrative Agent, the European Administrative Agent or the
Lenders, nor constitute a waiver of any provision of the Credit Agreement or any
other documents, instruments and agreements executed and/or delivered in
connection therewith. For the avoidance of doubt, nothing herein shall operate
as a waiver of any Default or Event of Default arising after the date hereof.


6.Costs and Expenses. Each Borrower agrees to pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinks) of the
credit facilities provided for herein and in the Credit Agreement as amended
hereby, and in connection with the preparation, arrangement, execution and
enforcement of this Amendment and all other instruments, agreements and other
documents executed in connection herewith.


7.Governing Law. ANY DISPUTE BETWEEN ANY LOAN PARTY AND ANY OTHER PARTY HERETO
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AMENDMENT, THE CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT,
TORT, EQUITY, OR OTHERWISE,

4

--------------------------------------------------------------------------------





 

shall be governed by and construed in accordance with the internal laws (and not
the law of conflicts) of the State of New York, but giving effect to federal
laws applicable to national banks.


8.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.


9.Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Amendment by signing any such counterpart. A
facsimile signature page hereto sent to the Administrative Agent or the
Administrative Agent’s counsel shall be effective as a counterpart signature
provided each party executing such a facsimile counterpart agrees, if requested,
to deliver originals thereof to the Administrative Agent.


10.No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Amendment, the Credit Agreement and the other
Loan Documents. In the event an ambiguity or question of intent or
interpretation arises, this Amendment, the Credit Agreement and the other Loan
Documents shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Amendment, the Credit
Agreement or any of the other Loan Documents.


11.Amendment Constitutes Loan Document. This Amendment shall constitute a “Loan
Document” for purposes of the Credit Agreement and the other Loan Documents.


12.Reaffirmation of Liens and Guaranties.


(a)Acknowledgment. Each Loan Guarantor hereby (i) acknowledges receipt of a copy
this Amendment and (ii) consents to the amendment of the Credit Agreement
effected hereby. Each Loan Guarantor acknowledges and agrees that any of the
Loan Documents to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the Amendment.


(b)Reaffirmation of Liens. Each of the Loan Parties hereby ratifies, confirms
and reaffirms the grant by it of the Liens and security interests in Collateral
in which it has rights pursuant to the terms of, and its obligations and
agreements under, the Collateral Documents, confirms that this Amendment does
not constitute a novation, payment and reborrowing or termination of the Secured
Obligations under the Credit Agreement and the other Loan Documents as in effect
prior to the date hereof and confirms that all such Collateral will continue to
secure the payment and performance of all Secured Obligations purported to be
secured thereby (including any amount payable under the Credit Agreement as
amended by this Amendment).


(c)Reaffirmation of Guaranties. Without limiting or qualifying the foregoing,
each of the Loan Guarantors hereby ratifies, confirms and reaffirms its
obligations and agreements under Article X of the Credit Agreement and each
other Loan Guaranty.


[The remainder of this page is intentionally blank]





5

--------------------------------------------------------------------------------





 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
        
GENERAL CABLE INDUSTRIES, INC.,
as the U.S. Borrower
 
 
 
By
/s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Executive Vice President
 
 
 
GENERAL CABLE COMPANY LTD.,
as the Canadian Borrower
 
 
 
By
/s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Executive Vice President




[signature page to Amendment No. 6]



--------------------------------------------------------------------------------





 

SILEC CABLE SAS, as the French Borrower
 
 
 
By
/s/ Robert Kenny
 
Name:
Robert Kenny
 
Title:
President
 
 
 
GRUPO GENERAL CABLE SISTEMAS, S.L., as a Spanish Borrower
 
 
 
By
/s/ Robert Kenny
 
Name:
Robert Kenny
 
Title:
Chief Executive Officer
 
 
 
By
/s/ Bradley Fry
 
Name:
Bradley Fry
 
Title:
Chief Financial Officer
 
 
 
NORDDEUTSCHE SEEKABELWERKE GMBH, as the German Borrower
 
 
 
By
/s/ Dr. Gunther Schoffner
 
Name:
Dr. Gunther Schoffner
 
Title:
Chief Executive Officer


[signature page to Amendment No. 6]



--------------------------------------------------------------------------------





 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
 
 
 
By
/s/ Mac A. Banas
 
Name:
Mac A. Banas
 
Title:
Authorized Officer
 
 
 
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH
 
 
 
By
/s/ Auggie Marchetti
 
Name:
Auggie Marchetti
 
Title:
Authorized Officer
 
 
 
J.P. Morgan Europe Limited, As European Administrative Agent
 
 
 
By
/s/ Tim Jacob
 
Name:
Tim Jacob
 
Title:
Senior Vice President
 
 
 
J.P. Morgan Securities Plc, as Tranche C Lender and Swingline Lender
 
 
 
By
/s/ Tim Jacob
 
Name:
Tim Jacob
 
Title:
Senior Vice President


[signature page to Amendment No. 6]



--------------------------------------------------------------------------------





 

BANK OF AMERICA, N.A.
 
 
 
By
/s/ Monirah J. Masud
 
Name:
Monirah J. Masud
 
Title:
Senior Vice President
 
 
 
BANK OF AMERICA, N.A. (acting through its Canada Branch)
 
 
 
By
/s/ Sylwia Durkiewicz
 
Name:
Sylwia Durkiewicz
 
Title:
Vice President
 
 
 
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED
 
 
 
By
/s/ Paula Langridge
 
Name:
Paula Langridge
 
Title:
Senior Vice President
 
 
 
CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK
 
 
 
By
/s/ Kaye Ea
 
Name:
Kaye Ea
 
Title:
Managing Director
 
 
 
By
/s/ Gordon Yip
 
Name:
Gordon Yip
 
Title:
Director
 
 
 
KEYBANK NATIONAL ASSOCIATION, a national banking association
 
 
 
By
/s/ Robert T. Brown
 
Name:
Robert T. Brown
 
Title:
Vice President


[signature page to Amendment No. 6]



--------------------------------------------------------------------------------





 

DEUTSCHE BANK AG, NEW YORK BRANCH
 
 
 
By
/s/ Peter Cucchiara
 
Name:
Peter Cucchiara
 
Title:
Vice President
 
 
 
By
/s/ Michael Winters
 
Name:
Michael Winters
 
Title:
Vice President
 
 
 
DEUTSCHE BANK AG, LONDON BRANCH
 
 
 
By
/s/ Anca Trifan
 
Name:
Anca Trifan
 
Title:
Managing Director
 
 
 
By
/s/ Dusan Lazarov
 
Name:
Dusan Lazarov
 
Title:
Director
 
 
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
By
/s/ Jeffrey P. Fisher
 
Name:
Jeffrey P. Fisher
 
Title:
Vice President
 
 
 
PNC BANK CANADA BRANCH
 
 
 
By
/s/ Caroline Stade
 
Name:
Caroline Stade
 
Title:
Senior Vice President
 
 
PNC Bank Canada Branch








[signature page to Amendment No. 6]



--------------------------------------------------------------------------------





 

CITIZENS BUSINESS CAPITAL, f/k/a RBS CITIZENS BUSINESS CAPITAL, a Division of
CITIZENS ASSET FINANCE, INC., f/k/a RBS ASSET FINANCE, INC.
 
 
 
By
/s/ David Slattery
 
Name:
David Slattery
 
Title:
Vice President
 
 
 
STANDARD CHARTERED BANK
 
 
 
By
/s/ Connie Au
 
Name:
Connie Au
 
Title:
Associate Director
 
 
 
HSBC Bank USA, NA, as a lender
 
 
 
By
/s/ Joseph D. Donovan
 
Name:
Joseph D. Donovan
 
Title:
Vice President
 
 
 
BRANCH BANKING & TRUST COMPANY
 
 
 
By
/s/ Rebecca S. West
 
Name:
Rebecca S. West
 
Title:
Senior Vice President
 
 
 
THE HUNINGTON NATIONAL BANK
 
 
 
By
/s/ Tracy Salyers
 
Name:
Tracy Salyers
 
Title:
Vice President
 
 
 
COMPASS BANK
 
 
 
By
/s/ Michael Sheff
 
Name:
Michael Sheff
 
Title:
Sr. Vice President




[signature page to Amendment No. 6]



--------------------------------------------------------------------------------





 

Bank of Montreal Chicago Branch
 
 
 
By
/s/ Kara Goodwin
 
Name:
Kara Goodwin
 
Title:
Managing Director
 
 
 
Bank of Montreal
 
 
 
By
/s/ Helen Alvarez
 
Name:
Helen Alvarez
 
Title:
Director
 
 
 
SunTrust Banks, Inc.
 
 
 
By
/s/ Brian R. O'Fallon
 
Name:
Brian R. O'Fallon
 
Title:
Director
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
By
/s/ Matthew Kasper
 
Name:
Matthew Kasper
 
Title:
Vice President
 
 
 
U.S. BANK NATIONAL ASSOCIATION, ACTING THROUGH ITS CANADA BRANCH AS LENDER
 
 
 
By
/s/ John P. Rehob
 
Name:
John P. Rehob
 
Title:
Vice President & Principal
 
 
Officer
 
 
 
Capital One, National Association (f/k/a, Capital One Business Credit Corp.), as
Lender
 
 
 
By
/s/ Jose L. Gutierrez
 
Name:
Jose L. Gutierrez
 
Title:
Vice President




[signature page to Amendment No. 6]



--------------------------------------------------------------------------------





 

GOLDMAN SACHS INTERNATIONAL BANK
 
 
 
By
/s/ George Kevin
 
Name:
George Kevin
 
Title:
Authorised Signatory
 
 
 
GOLDMAN SACHS BANK USA
 
 
 
By
/s/ Jerry Li
 
Name:
Jerry Li
 
Title:
Authorized Signatory
 
 
 
GOLDMAN SACHS LENDING PARTNERS LLC
 
 
 
By
/s/ Jerry Li
 
Name:
Jerry Li
 
Title:
Authorized Signatory
 
 
 
BARCLAYS BANK PLC
 
 
 
By
/s/ Marguerite Sutton
 
Name:
Marguerite Sutton
 
Title:
Vice President
 
 
 
AMALGAMATED BANK
 
 
 
By
/s/ Lance Zaremba
 
Name:
Lance Zaremba
 
Title:
Vice President




[signature page to Amendment No. 6]



--------------------------------------------------------------------------------





 

FirstMerit Bank, N.A.
 
 
 
By
/s/ Julie Kline
 
Name:
Julie Kline
 
Title:
Vice President
 
 
 
Morgan Stanley Bank NA
 
 
 
By
/s/ Jason Lipschitz
 
Name:
Jason Lipschitz
 
Title:
Authorized Signatory




[signature page to Amendment No. 6]



--------------------------------------------------------------------------------





 

EXHIBIT A


Schedule 3.23(a)


PART I


Disclosed Angolan FCPA Matters


We have been reviewing, with the assistance of external counsel, certain
commission payments involving sales to customers of our subsidiary in Angola.
The review has focused upon payment practices with respect to employees of
public utility companies, use of agents in connection with such payment
practices, and the manner in which the payments were reflected on our books and
records. We have determined at this time that certain employees in our Portugal
and Angola subsidiaries directly and indirectly made payments at various times
from 2002 through 2013 to officials of Angola government-owned public utilities
that raise concerns under the Foreign Corrupt Practices Act (“FCPA”) and
possibly under the laws of other jurisdictions. We have voluntarily disclosed
these matters to the United States Securities and Exchange Commission (“SEC”)
and the United States Department of Justice (“DOJ”) and have provided them with
additional information at their request. The SEC and DOJ inquiries into these
matters are ongoing. We continue to cooperate with the DOJ and the SEC with
respect to these matters.




PART II


Disclosed Other FCPA Matters


We have been reviewing, with the assistance of external counsel, our use and
payment of agents in connection with, and certain other transactions involving,
our operations in Thailand, India, China and Egypt (the “Subject Countries”).
Our review has focused upon payments and gifts made, offered, contemplated or
promised by certain employees in one or more of the Subject Countries, directly
and indirectly, and at various times, to employees of public utility companies
and/or other officials of state owned entities that raise concerns under the
Foreign Corrupt Practices Act (“FCPA”) and possibly under the laws of other
jurisdictions. We have substantially concluded our internal review in the
Subject Countries. We have voluntarily disclosed these matters to the United
States Securities and Exchange Commission (“SEC”) and the United States
Department of Justice (“DOJ”) and have provided them with additional information
at their request, including information in response to an SEC Subpoena covering
the Subject Countries. The SEC and DOJ inquiries into these matters are ongoing.
We continue to cooperate with the DOJ and the SEC with respect to these matters.

1044497.02C-CHISR02A - MSW